The State of /s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      August 12, 2015

                                    No. 04-15-00216-CR

                                   Marcus A. COOPER,
                                        Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR10168
                          Honorable Steve Hilbig, Judge Presiding


                                      ORDER


    The Appellant’s Second Motion for Extension of Time to File the Brief has been
GRANTED. Time is extended to August 18, 2015.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court